Citation Nr: 0424698	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for osteoporosis of the 
cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant was a member of the Army Reserve from 1971 to 
1977 and his service included a period of active duty for 
training from March 1971 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In accordance with 38 C.F.R. § 20.204(a) and (b), at a 
hearing in February 2004 before the undersigned Acting 
Veterans Law Judge, the appellant withdrew from his appeal 
the issue of service connection for colon cancer.  


FINDING OF FACT

There is no competent medical evidence that tends to link 
osteoporosis to a neck injury suffered during the period of 
active duty for training in 1971.  


CONCLUSION OF LAW

Osteoporosis was not incurred during a period of active duty 
for training. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The appellant submitted his application for VA disability 
compensation in July 2001.  The RO provided the appellant 
pre-RO-adjudication, VCAA notice in accordance with 
38 U.S.C.A. § 5103 in October 2001 and the RO adjudicated the 
claim in March 2002. 

As for the content of the notice, the RO notified the 
appellant that the evidence needed to substantiate the claim 
was evidence of current disability, evidence of an injury 
that began in service or an event in service causing injury, 
and evidence of a relationship between the current disability 
and the injury or event in service.  The appellant was also 
notified that he should identify any information or evidence 
that he wanted VA to obtain and that VA would obtain Federal 
records, including service medical and personnel records and 
VA records, and he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
given 60 days to respond.  

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini, supra, (preadjudicatory VCAA notice).

As for the content of the notice, that is, the 60 days for 
submitting information or evidence, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the appellant 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not cited, the appellant has 
submitted a list of evidence he wanted to be considered and 
he indicated that he had attempted to obtain other evidence 
both the records are unavailable.  As the appellant has 
already identified the evidence he wanted VA to consider, the 
Board finds that any omission here is not prejudicial to the 
appellant's claim.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and other records identified by the appellant.  The 
appellant has also testified that he had attempted to locate 
additional records and the records were not available.  As 
the appellant has not identified any additional evidence, 
which would support his claim, and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background

The service medical records for the period of active duty for 
training in 1971 consist of the reports of pre-induction and 
separation examinations.  On pre-induction examination in 
March 1971, no cervical spine abnormality was noted.  On 
separation examination in December 1971, there was no 
complaint, history or finding of a neck injury and the spine 
was evaluated as normal.  There are no dental records. 

After service, in his application for VA disability 
compensation, the appellant claimed that he had injured his 
neck and teeth during basic training in October 1971 and that 
osteoporosis of the neck had set in.  He stated that he had 
been disabled for the last 7 years due to osteoporosis.  He 
stated that he injured his neck during pugil stick training 
in 1971, when he was struck in the head, breaking some of his 
front teeth and jarring his neck.  He indicated that he 
received medical and dental care at Fort Knox for the 
injuries and that his neck had hurt constantly since then. 

In May 2001, bone densitometry revealed osteoporosis in the 
lumbar spine and left hip.  

In a June 2001 statement, R. S., D.C., reported that the 
appellant had received care for several years for cervical 
and lumbosacral displacement concomitant with osteoporosis.  

In an August 2002 statement, a private chiropractor reported 
that he had treated the appellant from 1982 to 1984 for a 
condition caused by an injury while he was in the military 
and that the condition would probably cause degenerative 
changes in the future.  

In an August 2002 statement, J. L., M.D., reported seeing the 
appellant in April 1977 for five teeth knocked out along with 
neck and back pain stemming from a blow to the head in 
bayonet training in the military.  The physician noted that 
the appellant had been hospitalized in the military for the 
injuries.  The physician stated that he had referred the 
appellant to an orthopedist. 
In September 2002, an extract of records of a private dentist 
show that the appellant had a dental crown made in August 
1973.  

In a statement, received in October 2002, a long-time friend 
of the appellant stated that the appellant complain of neck 
and back pain on his wedding day in 1972.    

In February 2004, the appellant testified that during basic 
training he injured his neck when he was struck by a pugil 
stick that knocked 5 of his teeth out and cut his lip.  He 
testified that he received repeated blows to the head and 
that he saw a doctor and a dentist at Fort Knox.  He also 
testified that after returning home he sought medical 
treatment from a doctor, now deceased and whose records were 
unavailable, and who referred him to an orthopedic surgeon.  
The appellant stated that he did not see the orthopedic 
surgeon, but went to a rehabilitation specialist for monthly 
neck treatment during part of the 1970s and 1980s and that 
the records of treatment are not available.  

Legal Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred during active duty for 
training 38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be established for a current disability when the evidence 
shows affirmatively that the disability resulted from injury 
or disease incurred during active service.  Service 
connection may also be established for any disease not 
diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(a) and (d). 

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Although the neck injury is not documented in the service 
medical records, the Board finds the appellant's testimony 
credible as to the pugil stick training and sufficient to 
establish an in-service injury.  The Board also accepts the 
statement of R. S., D.C., as establishing a current 
disability, namely, osteoporosis of the cervical spine.  

What is not established by medical evidence is that the post-
service osteoporosis was caused by the neck injury in 
service.  While the dental records support evidence of a head 
injury, the records do not in anyway relate the injury to 
osteoporosis of the cervical spine.  Nor do the statements of 
the chiropractor or J. L., M.D., related the cause of the 
osteoporosis to the neck injury.   

The record does show that the veteran also has osteoporosis 
in the low back and left hip and that he has had colon cancer 
with malabsorption problems. 

Osteoporosis is a metabolic bone disease, resulting in 
reduction of bone density, which is often attributed to 
aging, but there are many other secondary causes, including 
gastrointestinal diseases, malabsorption syndrome, and some 
drugs.  But there is no medical evidence that remote trauma 
is a secondary cause of osteoporosis. 

For this reason, the Board finds that the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for osteoporosis of the cervical spine is 
denied.



___________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



